Citation Nr: 0026030	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-09 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Whether an overpayment of pension benefits in the amount 
of $3,610 was properly created.

2.  Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $3,610.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 



INTRODUCTION

The veteran served on active duty from February 1962 to 
August 1965. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1998 decision of the 
Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  This decision denied waiver of recovery of an 
overpayment of pension benefits in the amount of $3,610.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  On several occasions between February and March of 1998, 
the veteran reported to the RO that he and his spouse were 
separated and estranged as of February 1998, that he and his 
spouse were not living apart as a matter of convenience, that 
he had no income, and that his spouse did not contribute to 
his income.

3.  In March 1998, the RO reinstated the veteran's pension 
benefits payable at single rate, effective March 1, 1998, 
based on the veteran's representations that he had no income, 
and that he was separated from his spouse.    

4.  In March 1998, the RO retroactively reduced the veteran's 
pension award effective March 1, 1998, creating an 
overpayment in the amount of $3,610.   

5.  A field examination report (VA Form 27-3537b), dated in 
June 1998, shows that the examiner concluded that the 
veteran's separation from his spouse was not due to marital 
difficulties, but was a matter of convenience to allow the 
veteran to remain entitled to VA pension benefits and justify 
his request for a waiver of his current overpayment.  

6.  The overpayment was created by intentional failure to 
report income on the part of the veteran for the purpose of 
retaining VA benefits.


CONCLUSIONS OF LAW

1.  The overpayment of VA disability compensation in the 
amount of $3,610 was properly created.  38 U.S.C.A. §§ 5107, 
5112 (West 1991).

2.  There was bad faith on the part of the appellant in the 
creation of the overpayment of pension benefits in the amount 
of $3,610, and waiver of recovery of the overpayment is 
barred.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The Board finds the veteran's claim to be well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that he has presented a plausible claim.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

In June 1997, the veteran filed a claim for pension.  A 
review of the claim (VA Form 21-526) shows that he reported 
that he was unemployed and had not worked since January 1995.  
He further reported that he was married, lived with his 
spouse, and his income was $14,000 for the previous 12 
months.  A report of contact (VA Form 119), apparently dated 
in October 1997, shows that the veteran's spouse reported 
that the veteran had not been employed for three years, and 
that the income listed in his application was unemployment 
benefits that were last received in 1996.

In October 1997, the RO granted non-service-connected 
pension.  

In November 1997, the veteran submitted an improved pension 
Eligibility Verification Report (EVR) in which he stated that 
he was legally married and living with his spouse.  He also 
stated that he had received no income in the last 12 months, 
and that his wife had earned $1,472.44 during the period from 
August 11, 1997 to August 31, 1997.  A report of contact, 
dated January 30, 1998, shows that the veteran's spouse's 
income was verified by the veteran during a phone call.  

In a letter dated February 4, 1998, the RO notified the 
veteran that his pension payments were being terminated due 
to excess income.  

In a statement (VA Form 21-4138), dated February 10, 1998 
(and received shortly thereafter), the veteran disagreed with 
the RO's termination of his pension payments, stating that he 
did not live with his spouse and that she did not contribute 
any income to him.  In a letter, dated February 10, 1998 (and 
received shortly thereafter), the veteran's spouse argued 
that her income had been reported to VA in July 1997, prior 
to the RO's award of non-service-connected pension.  She 
further argued that she and her husband were having trouble 
meeting expenses, and that, "We had to separate, there was 
nothing else to do.  We are always fighting."  In a letter, 
dated February 24, 1998, the veteran argued in support of an 
earlier claim for a waiver request (that waiver request was 
denied in March 1998, and is not currently in issue).  This 
letter is remarkable for the veteran's assertion that his 
wife worked on the other side of town, and that she often 
worked extra hours.  At no point did the veteran assert that 
he and his spouse were separated.  A report of contact, dated 
in March 1998, shows that the veteran reported that he and 
his spouse had been separated since January or February of 
1998, that they were estranged, and that they were not merely 
living apart as a matter of convenience.  The veteran 
reported that his spouse was living with her daughter and did 
not contribute to his support, and that he had no income from 
any source.  

In March 1998, the RO reinstated the veteran's non-service-
connected pension payments.  In the award letter, the veteran 
was notified that his claim for VA non-service-connected 
pension benefits had been granted.  He was advised that his 
award of improved pension benefits was effective from March 
1, 1998.  He was provided a VA Form 21-8768 which informed 
him that the rate of VA pension depends on total family 
income.  He was notified that he was obligated to provide 
prompt notice of any change in income or net worth, and that 
a failure to provide such would result in the creation of an 
overpayment which would be subject to recovery.

In a Financial Status Report (VA Form 20-5655), received in 
March 1998, the veteran reported that he had not worked for 
the last four years, that he had no income, and that he and 
his wife were separated.  He reported that he had 
approximately $2,236 per month in expenses, to include 
approximately $572 per month in payments on loans, credit 
cards, and other debts, none of which were past due.  

In late March 1998, the RO noted inconsistencies in the 
veteran's statements, and requested a field examination for 
the purpose of establishing the veteran's current marital 
status.  A review of the field examination report (VA Form 
27-3537b), dated in June 1998, shows that the examiner met 
with the veteran on June 18, 1998 at the veteran's residence, 
and that he met with the veteran's spouse at her place of 
employment on that same date.  The veteran reported that he 
had been separated from his spouse since February 1998, and 
that his spouse lived with her daughter.  The examiner 
reported that most of the veteran's spouse's clothes were 
still in the closet.  The veteran's explanation for this was 
that she did not have room for all of her clothes at her 
daughter's home, and that she sometimes came over to do 
laundry, fix dinner, or change clothes for work.  His spouse 
essentially reported the same thing, however, she stated that 
the only reason she and the veteran separated was because of 
her employment earnings counting against his income for 
pension purposes (the veteran's spouse reportedly refused to 
sign a statement indicating why she and the veteran had 
separated).  The examiner stated that it was his belief that 
the separation was not due to marital difficulties, but was a 
matter of convenience to allow the veteran to remain entitled 
to VA pension benefits and justify his request for a waiver 
of his current overpayment.  

A separation agreement, first filed with the court in July 
1998, indicates that the veteran's spouse currently resided 
at her daughter's address.  The agreement further indicates 
that she and the veteran had lived apart since February 1, 
1998 and that they intended to have their marriage dissolved.  

In August 1998, based on its conclusion that the veteran and 
his spouse were separated for convenience only, and that the 
veteran's spouse's income was, therefore, to be included as 
income and was in excess of the maximum allowable income, the 
RO terminated the veteran's pension payments.  The RO 
assigned an effective date of March 1, 1998 for the 
termination.  The veteran was also notified that an 
overpayment had been created.  In a letter received in 
September 1998, the veteran requested a waiver of the 
overpayment.

Thereafter, in a November 1998 decision, the Committee on 
Waivers and Compromises (Committee) denied the veteran's 
request for a waiver of recovery of the overpayment, which it 
was determined amounted to $3,610 (for the period from March 
1, 1998 to July 31, 1998).  The Committee determined that 
there was bad faith on the veteran's part with respect to the 
overpayment at issue.  The veteran appealed that 
determination and submitted a Financial Status Report.

Analysis

The first question presented is whether the erroneous payment 
of disability compensation to the veteran in the amount of 
$3,610 was due solely to VA administrative error.   If so, 
the veteran could not be held accountable for the benefits 
erroneously paid.   Whether a given overpayment has been 
properly created is governed by the provisions of 38 U.S.C.A. 
§ 5112.  Improper creation can be the result of VA 
administrative error.  See 38 U.S.C.A. § 5112(b)(10).  Such 
error is one which does not involve either an act of 
commission or omission by the beneficiary, which is made 
without the beneficiary's knowledge, and which results in an 
erroneous award of monetary benefits.  Id.  Conversely, when 
such error is one that is made with the beneficiary's 
knowledge, it shall not constitute VA administrative error.  
Id. at (b)(9).  In such cases, the beneficiary will not be 
considered to be blameless with regard to the erroneous 
payment of monetary benefits.  

In the instant case, the veteran was on notice that his 
pension award was based on his reports of no income, his 
separation from his spouse, and the fact that she was 
contributing nothing to his support.  The award was effective 
March 1, 1998.  As will be discussed infra, the evidence 
shows that the veteran and his spouse were separated as a 
matter of convenience only, to allow him to remain entitled 
to VA pension benefits, and the Board finds that he acted in 
bad faith.  The veteran was, therefore, responsible for the 
creation of the overpayment in this case.  As such, the Board 
finds that the overpayment was properly created.  Ibid.  

The remaining issue is whether the veteran is entitled to 
waiver of recovery of the overpayment of pension benefits, in 
the amount of $3,610.  The Board notes that the Committee 
concluded that the veteran had demonstrated bad faith in the 
creation of the overpayment now at issue.  Notwithstanding 
this, however, the Board must render an independent 
determination in this regard.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.963(a).  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to 
various elements, which are not intended to be all inclusive.  
These elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
him or her of basic necessities, whether collection would 
defeat the purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).

Where fraud, misrepresentation, or bad faith on the part of 
the claimant is shown, denial of waiver of recovery of an 
overpayment of VA benefits may be made without regard to 
factors considered in applying the equity and good conscience 
standard.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).

Pursuant to 38 C.F.R. § 1.965(b)(2), bad faith only requires 
an intent to seek an unfair advantage with knowledge of the 
likely consequences and a subsequent loss to the Government.  

The Board finds that the initial creation of the indebtedness 
of $3,610 was solely the result of the veteran's bad faith.  
Initially, the Board notes that a review of the record 
reveals that the veteran was initially granted non-service-
connected pension in October 1997.  In a letter, dated 
February 4, 1998, the RO terminated the veteran's pension 
payments due to excess income (i.e., his spouse's income).  
The first indication of a separation from his spouse comes 
about six days later, in letters from the veteran and his 
spouse dated February 10, 1998.  However, about two weeks 
later (in a letter dated February 24, 1998), the veteran 
reported that his wife worked on the other side of town, and 
that she was often working extra hours.  At no point in this 
letter did he assert that he and his spouse were separated; 
when read in context, this letter indicates that the veteran 
and his spouse were not separated.  Also, and of particular 
note, the June 1998 field examination report shows that the 
veteran's spouse stated that the only reason she and the 
veteran separated was because her employment earnings counted 
against his income for pension purposes.  There was evidence 
that the veteran's spouse was still living with the veteran, 
and the examiner concluded that the alleged separation was 
not due to marital difficulties, but was a matter of 
convenience to allow the veteran to remain entitled to VA 
pension benefits and justify his request for a waiver of his 
current overpayment.  Accordingly, the Board finds that the 
original overpayment of $3,610 is the result of the veteran's 
bad faith.

In reaching this decision, the Board has considered the 
separation agreement.  However, the Board notes that this 
agreement is dated in mid-July, less than a month after the 
VA field examination.  Given the aforementioned evidence, the 
Board finds that the probative value of the separation 
agreement is outweighed by the contrary evidence of record.  
Specifically, the evidence against the claim includes the 
June 1998 field examination report (to include veteran's 
spouse's statements contained therein), and the veteran's 
February 24, 1998 letter (which indicates that he was not 
separated from his spouse).  In addition, there is "negative 
evidence" against the claim, i.e., there is no evidence that 
the veteran and his spouse were separated that is dated prior 
to VA's initial termination of his pension in February 1998.  

The Board finds that the foregoing is highly probative 
evidence indicating that the veteran was not actually 
entitled to any pension benefits during the time period in 
issue, and that the veteran intended to seek an unfair 
advantage with knowledge of the likely consequences and a 
subsequent loss to the Government.  As the original 
overpayment of $3,610 is the result of the veteran's bad 
faith, specifically his attempts to conceal his spouse's 
income during the period from March 1, 1998 to July 31, 1998, 
a waiver is precluded.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 
1.962, 1.965.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107. 
Application of the standard of equity and good conscience is 
thus prohibited.



ORDER

An overpayment of pension benefits in the amount of $3,610 
was properly created.

Waiver of recovery of an overpayment of pension benefits in 
the amount of $3,610.00 is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


